DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 March 2022 has been entered.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 28 March 2022 have been fully considered but they are not persuasive. 
Applicant argues the preamble of new claim 21 now recites “A modular ophthalmic microsurgical system for facilitating emulsification of ocular tissue during an ocular surgery” which does not correlate to the veterinary table disclosed by Keil’483. 
MPEP 2112.02 states: During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) 
In this case, as evidenced by the rejection below, the preamble does not result in a structural difference between the claimed invention and the prior art. Applicant has not positively recited any particular elements required for ocular surgery except for a “ocular surgical instrument configured to facilitate emulsification of ocular tissue”. The Office maintains the tool disclosed by Keil’483 is a scalpel which could “facilitate emulsification of ocular tissue” because it can aid in removing tissue from the eye for further processing, such as emulsification. 
The platform is merely “configured to be of a size and shape to support surgical objects”. Since the platform has the same size disclosed by Applicant, the Office maintains it is capable of supporting the intraocular lens and inserter. These elements are not positively recited claim elements. 
MPEP 2112 Section I states: [T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
In this case, the fact that Applicant has found a new use for a surgical table in ocular surgery is not patentably new. 
The claims now require the frame is “configured to be movable during surgery”. This limitation was not previously recited, but the Office maintains it is an obvious feature. The rejection relies on Keil’922 to teach this – see the updated rejection below. 
For these reasons, the rejections are updated to address the new claim language but are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 32 recites the limitation “the magnified image”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-26, 28-30, 33-34, 36, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Keil et al. (US Patent Application 2009/0255483) in view of Keil (US Patent 7,827,922) in view of Nelson et al. (US Patent 5,375,276). 
Claim 21, 23, 36: Keil’483 teaches a device including a frame (12), a display (76) coupled with the movable frame (12); a surgical instrument coupled with the frame (41 or 42, paragraph [0020] discloses the instrument could be a scalpel which is considered an ocular surgical instrument since it can be used on the eye and it can be used to emulsify ocular tissue because it is a cutting tool), a platform (30) fixedly coupled with the frame (12) and configured to support objects (paragraph [0017]). These objects could include an intraocular lens (IOL) and an inserter because the platform is disclosed as supporting an animal and Applicant’s own invention describes the working area has 6 inches by 6 inches. The platform could support an IOL an inserter since an animal (such as a dog) is larger than these objects. Since Keil’483’ platform is larger than the platform disclosed by Applicant, it is considered to be capable of supporting an IOL and inserter. 
Keil’483 further discloses an imaging system (“camera”, paragraph [0027]) operably coupled with the frame (12) at a position and orientation adapted to capture images of the objects within a working area in the immediate vicinity of the workstation (paragraph [0027). The imaging system is linked with the display (76) to present the imagines in real time (paragraph [0027]). The platform provides a working area in the form of a table (Figure 1). 
Keil’483 fails to disclose the frame is movable during ocular surgery. 
It is old and well known to provide a device with wheels in order to allow it to be more easily moved. For example, Keil’922 teaches a surgical table that is similar to the table taught by Keil’483. Keil’922 teaches providing the surgical table with wheels or casters (21) in order to allow the device to be repositioned after an animal is placed on the table (column 5, lines 40-54 and column 6, lines 3-6). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Keil’483 by providing it with lockable casters, such as those taught by Keil’922, in order to allow the device to be easily moved. 
Keil’483 fails to disclose a light source coupled to the frame for illuminating a working area. 
Like Keil’483, Nelson’276 is directed towards a movable frame (104) for surgery including a platform (120) for supporting a patient (see Figure 7).  The frame (104) is coupled with a light source (126) for illuminating the platform (120) holding the patient during surgery (column 7, lines 59-68). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Keil’483 with a lamp, as taught by Nelson’276, in order to ensure there is adequate light for the surgeon while performing the surgical procedure to ensure they can see the surgical site. 
Claim 22: Nelson’276 shows the light source (126) is on a movable arm (Figure 1) which will allow change a position or direction of the illumination provided by the light (126). 
Claims 24, 25: Keil’483 teaches the platform (30) is positioned horizontally relative to gravity (Figures 1).
Claim 26: Keil’483 teaches imaging system is a video camera (paragraph [0027], [0028]). 
Claim 28: Keil483 teaches an operable control in which the operator of the workstation can adjust the position of the imaging system (“camera” is disclosed as attached to equipment support 40 which is attached to moveable arm disclosed in paragraph [0022]). 
Claim 29: Keil’483 discloses the working area (surface of platform 30) is attached to the movable frame (12) and therefore it is considered to be situated within 72 inches of it. 
The working area is adjustable relative to floor and disclosed as being configured so a practitioner can sit next to the working area with their legs underneath the working area (paragraph [0018]). This would indicate the working area is at least 2 feet above the floor. Further, Keil’483 discloses the working area can be adjusted to any height desired by the practitioner (paragraph [0019]). 
Claim 30: The working area is considered to be at least 6 inches width, 6 inches depth, and 6 inches height because most animals worked on a veterinarian for which this table is intended are larger than 6x6x6 inches. 
Claims 33, 34: The imaging system of Keil’483 is capable capturing an image of a barcode that is place on the platform. The claim does not require the imaging system to read the barcode or use this information presented by the barcode in any way. 
Claim 37: The lamps taught by Nelson’276 include a shade or cover (see arrow in copy of Figure 1 below). 

    PNG
    media_image1.png
    265
    277
    media_image1.png
    Greyscale
 
Claim 39: The device of Keil’483 is configured to facilitate loading of an intraocular lens into an inserter because it provides a table on which the surgeon can work. 
MPEP 2112 Section III states: Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims. 
Further, MPEP 2112.01 Section I states: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In this case, Keil’483 has rendered the claimed structure as obvious and since the structure of Applicant’s invention is rendered obvious by the prior art, it is configured to perform the claimed functions. 
Claim 27, 31 and 32 is rejected under 35 U.S.C. 103 as being unpatentable over Keil’483 in view of Keil’922 in view of Nelson’276, as applied to claim 26 and 21 and 29 respectively, respectively, further in view of Charles (US Patent Application 2014/0005484). 
Claim 27: Keil’483, as modified, teaches the limitations of claim 27 except for an operable focus control so the user can control a focus of the video camera. 
Charles’484 discloses directed to a surgical workstation (Figure 21b, 21c, 21d) having a movable frame (3), a surgical instrument (17) coupled to the frame (3).
Charles’484 further discloses an imaging system (18) coupled to the frame (3) at a position and orientation to capture images of objects within a worksite in the immediate vicinity of the workstation (paragraph [0356]). The camera (18) can be mounted directly to a display (9) (Figure 21c and paragraph [0359]) for providing an magnified view of the desired area including the worksite on the display (9; paragraph [0356] states display (9) allows a surgeon to view what is captured by camera (18)) to present images in real time (paragraph [0356]). 
Charles’484 camera (18) is disclosed as a video camera (paragraph [0356]) having a user operable focus control (paragraph [0369]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Keil’483 with an adjustable focus control, as taught by Charles’484, because providing a camera with a focus control is well known to allows the user to more clearly view of the captured images. 
Claim 31, 32: Keil’483 discloses the imaging system (“camera”, paragraph [0027]), display (76) and their operable connection present an image from the camera on the display. However, Keil’483 fails to disclose the image is magnified, as required by claim 31. 
Charles’484 discloses directed to a surgical workstation (Figure 21b, 21c, 21d) having a movable frame (3), a surgical instrument (17) coupled to the frame (3).
Charles’484 further discloses an imaging system (18) coupled to the frame (3) at a position and orientation to capture images of objects within a worksite in the immediate vicinity of the workstation (paragraph [0356]). The camera (18) can be mounted directly to a display (9) (Figure 21c and paragraph [0359]) for providing an magnified view of the desired area including the worksite on the display (9; paragraph [0356] states display (9) allows a surgeon to view what is captured by camera (18)) to present images in real time (paragraph [0356]). Charles’484 further discloses providing an operable control so a user can control the degree of magnification presented on the display (paragraph [0356], [0359]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Keil’483 such that the image is magnified, as taught by Charles’484, in order to allow the surgeon to more easily see a particular aspect of a procedure. The benefits of magnification are old and well known to make hard-to-see objects easier to see. 
Claim 32: Charles’484 further discloses providing an operable control so a user can control the degree of magnification presented on the display (paragraph [0356], [0359]). 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Keil’483 in view of Keil’922 in view of Nelson’276, as applied to claim 21, further in view of Charles’484 in view of Meschisen et al. (US Patent Application 2010/0041968). 
Claim 35: Keil’483 fails to specifically disclose the imaging system comprises a bar code reader. 
Like Keil’483, Charles’484 discloses directed to a surgical workstation (Figure 21b, 21c, 21d) having a movable frame (3), a surgical instrument (17) coupled to the frame (3).
Charles’484 further discloses an imaging system (18) coupled to the frame (3) at a position and orientation to capture images of objects within a worksite in the immediate vicinity of the workstation (paragraph [0356]). The camera (18) can be mounted directly to a display (9) (Figure 21c and paragraph [0359]) for providing an magnified view of the desired area including the worksite on the display (9; paragraph [0356] states display (9) allows a surgeon to view what is captured by camera (18)) to present images in real time (paragraph [0356]). 
Charles’484 further discloses the camera can capture a distinguishable pattern or marking on a surgical instrument such that an image processing system uses this distinguishable pattern or marking to identify the surgical instrument (paragraph [0321], [0322]). A bar code is a specific type of distinguishable pattern or marking. 
	Meschisen’968 teaches using video camera to capture an image of a barcode. The video camera can connected to an image processing system algorithm for reading the barcode. 
	In light of this teaching, it would be obvious to one of ordinary skill in the art to modify the image processing system of Charles’484 such that it is capable of reading bar codes because bar codes are a well-known type of distinguishable patterns or markings and it would allow Charles’484 device to be compatible with other tools. 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Keil’483 in view of Keil’922 in view of Nelson’276, as applied to claim 21, further in view of Bowers (US Patent Application 2015/0371618). 
Keil’483, as modified teaches the limitations of claim 38 including providing the platform with sides (32, 34, 36, 38) creating a lip around the perimeter of the platform (Figure 1), but Keil’483 fails to specifically disclose the platform has a concave shape. 
Bowers’618 teaches is known to provide a platform (Table 1) with a concave shape to prevent objects from falling off (paragraph [0039] lines 20-22).  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Keil’483 with a concave platform, as taught by Bowers’618, in order to provide the stated advantage. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        10 June 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771